Title: To George Washington from Jabez Bowen, 30 September 1796
From: Bowen, Jabez
To: Washington, George


                        
                            Sir. 
                            Providence Sepr 30th 1796 
                        
                        By the Decease of Henry Marchant Esqr. the place of Judge for the District of
                            Rhode Island has become Vacant.
                        Being perswaded that you wish to fill all the Offices with such persons as are
                            well qualify’d to execute the same as well as to gratify the Reasonable Desires of the
                            Citizens in general in the Appointments so far as shall consist with propriety. I therefore
                            presume to communicate to you Sir, that the general wish of the people in this District was
                            that the Honble William Bradford might have the Appointment. But on being informed that he
                            was not Eligable by Reason that the Emoluments of the Office had been Raised during the Time
                            that he held a Seat in the Senate. our Eyes are now turnd on Benjamin Bourn Esqr. he is so
                            good & usefull a Man in Congress at present and may be yet made more so that tis
                            with much Reluctance that I mention him. He certainly is every way qualifyed for the Office
                            and his Appointment will give verry general satisfaction to the Citizens of the State.
                        
                        I have seen your Address Sir, notifying your wish that you may not be considerd
                            as a Candidate for the Office of President in future. I can with Truth say that the people
                            of New England are Universally desirous of your continuing in Office, but knowing the very
                            great sacrafice that you must make if you continue, and that all things are subject to
                            Change and we with them. we cannot object to your Detirmenation. There seems one Thing yet
                            left undone which if you could Effect would spread a general Joy thro’ this part of the
                            Union. That is the Liberation of our worthy Friend General Le Fiette.
                        Perhaps by representing to the Directory To the Emperor, &c. that Genl
                            Le Fiette with his Family will immediately come to America on his being restored to Liberty
                            it may at this particular Time have the Desired effect. Wishing you length of Days with much
                            Tranquility & Happiness I Remain Sir with the highest Esteeme, your Excellencies Most
                            Obedient Servant
                        
                            Jabez Bowen
                            
                        
                    